internal_revenue_service number info release date conex-116390-03 cc ita uil attention dear date this letter is in response to an inquiry from your office dated date on behalf of your constituent mr disagrees with the definition in our regulations of qualified_tuition_and_related_expenses for the hope scholarship credit under the regulations the expenses for course-related books generally do not qualify for the credit mr sec_25a of the internal_revenue_code allows the hope scholarship credit and the lifetime_learning_credit collectively referred to as the education tax_credit the credit is provided for qualified_tuition_and_related_expenses qualified expenses sec_25a defines qualified expenses as tuition and fees required for enrollment or attendance at an eligible institution for courses of instruction at such institution the cost of books is not expressly included in the statutory definition of qualified expenses however the cost of books may be treated as qualified expenses for the education tax_credit if paid as part of required fees to the eligible_educational_institution sec_1_25a-2 of the income_tax regulations provides that qualified_tuition_and_related_expenses include fees for books supplies and equipment used in a course of study if the fees must be paid to the eligible_educational_institution for enrollment or attendance at the institution section sec_1_25a-2 example sec_1 and illustrate the point in example students enrolled in a degree program in dentistry are allowed to treat a required fee paid to rent dental equipment as a qualified expense because the rental fee had to be paid to the university in example students cannot treat expenditures_for books as qualified expenses even though the books are required for the college's mandatory first-year curriculum because the students may borrow the books from other students or purchase them from off-campus bookstores i hope this information is helpful please call requested i am also sending a copy of this letter to your office by facsimile if you have any questions as you sincerely lewis j fernandez deputy associate chief_counsel income_tax accounting
